Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Amendment filed June 10, 2021.

3.	Claims 1-19 have been amended in the Amendment filed June 10, 2021.

4.	Claims 1-20 have been examined and are pending with this action.


EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

6.	Authorization for this examiner’s amendment was given in a telephone interview with Alan C. Pattillo (Reg. No. 76,601) on July 9, 2021.

7.	The application has been amended as follows:
1. (Currently Amended)   A computer network comprising a group of a plurality of computing resource infrastructures (51 to 56), wherein: 

each infrastructure (51 to 56) is associated with an orchestrator (41 to 46) responsible for allocating the resources of this infrastructure (51 to 56) to one or more client applications (17), at least 3 of said orchestrators (41 to 46) are grouped into a swarm in which: 
said at least 3 of said orchestrators (41 to 46) are interconnected by a cooperation interface (3), 
the allocation of resources of any of the group's infrastructures (51 to 56) to a client application (17) in order to host some or all of this client application (17) is decided by a decision method based on: 
firstly, evaluations of the ability to satisfy the requirements of this client application (17), respectively distributed among the orchestrators (41 to 46) of this swarm,
next, a consensus protocol between said at least 3 orchestrators (41 to 46) of the swarm, which: 
is based on said evaluations, 
is carried out at the cooperation interface (3), 
chooses one of the infrastructures (51 to 56) of the group to host some or all of the client application (17),
wherein said decision method comprises the following successive steps:
a first step of requesting the deployment of some or all of a client application (17) to one of the orchestrators (41 to 46) of the swarm, 
a second step of broadcasting the requirements of some or all of said client application (17) to all orchestrators (41 to 46) of the swarm, over their cooperation interface (3), 
a third step of notifying, over their cooperation interface (3), whether or not the orchestrators (41 to 46) of the swarm are participating in the evaluations, 
a fourth step in which each of the orchestrators (41 to 46) participating in the evaluations performs the evaluation by calculating a score for some or all of said client application (17), 
a fifth step of agreeing, via the consensus protocol, on the choice of which infrastructure(s) (51 to 56) of the group achieved the highest score for hosting some or all of said client application (17), 
a sixth step of deploying some or all of said application (17) to the chosen infrastructure (51 to 56).

2. (Currently Canceled).

7. (Currently Amended)   The computer network according to claim 4, 







wherein said score calculation for a component (21 to 28) of a client application (17) also integrates the score of the other components (21 to 28) of the same client application (17), in order to give preference to placing the various components (21 to 28) of a same client application (17) on the same infrastructure (51 to 56).

8. (Currently Amended)   The computer network according to claim 4, 







wherein each orchestrator (41 to 46) of a same group embeds its own score calculation logic for performing an evaluation, integrating both the specific characteristics of the type of associated infrastructure and the context for its use.

19. (Currently Amended)   A method for deciding on the allocation of the computing resources of any of the computing resource infrastructures (51 to 56) of a same group of infrastructures (51 to 56) in a computer network, to some or all of a client application (17) for the purposes of hosting it, based: 
firstly on evaluations, distributed among at least 3 orchestrators (41 to 46) of said infrastructures (51 to 56), of their ability to satisfy the requirements of said client application (17),
then, a consensus protocol between said at least 3 orchestrators (41 to 46), which: 
is based on said evaluations, 
is carried out at a cooperation interface (3) interconnecting said at least 3 orchestrators (41 to 46) of a same swarm associated with said group of infrastructures (51 to 56), 
chooses one of said infrastructures (51 at 56) of said group to host some or all of said client application (17), allocating some or all of the resources of the chosen infrastructure (51 to 56) to it,
wherein said deciding on the allocation of the computing resources comprises the following successive steps:
a first step of requesting the deployment of some or all of a client application (17) to one of the orchestrators (41 to 46) of the swarm, 
a second step of broadcasting the requirements of some or all of said client application (17) to all orchestrators (41 to 46) of the swarm, over their cooperation interface (3), 
a third step of notifying, over their cooperation interface (3), whether or not the orchestrators (41 to 46) of the swarm are participating in the evaluations, 
a fourth step in which each of the orchestrators (41 to 46) participating in the evaluations performs the evaluation by calculating a score for some or all of said client application (17), 
a fifth step of agreeing, via the consensus protocol, on the choice of which infrastructure(s) (51 to 56) of the group achieved the highest score for hosting some or all of said client application (17), 
a sixth step of deploying some or all of said application (17) to the chosen infrastructure (51 to 56).


Allowable Subject Matter
8.	Claims 1 and 3-20 are allowable over prior art of record in light of the Examiner’s Amendment above.

9.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “the allocation of resources of any of the group's infrastructures (51 to 56) to a client application (17) in order to host some or all of this client application (17) is decided by a decision method based on: firstly, evaluations of the ability to satisfy the requirements of this client application (17), respectively distributed among the orchestrators (41 to 46) of this swarm, next, a consensus protocol between said at least 3 
Prior art of record alone or in combination fails to disclose, teach, or suggest, alone or in combination at least three orchestrators of a same swarm, an evaluation of the three orchestrators of their ability to satisfy the requirements of said client application, a consensus protocol between said at least 3 orchestrators carried out in cooperation, and performing the six steps recited in the independent claims.
For at least these reasons claims 1 and 3-20 are allowable.

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
July 12, 2021